      Case 4:82-cv-00866-DPM Document 5747 Filed 08/30/21 Page 1 of 22




                 IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                           CENTRAL DIVISION

LITTLE ROCK SCHOOL DISTRICT, et al.                                    PLAINTIFF

VS.                             CASE NO. 4:82-CV-00866 DPM

PULASKI COUNTY SPECIAL SCHOOL
DISTRICT, JACKSONVILLE/NORTH PULASKI
SCHOOL DISTRICT, et al.                                            DEFENDANTS

EMILY MCCLENDON, TAMARA EACKLES,
VALARIE STALLINGS, TIFFANY ELLIS,
and LINDA MORGAN                                                   INTERVENORS


      INTERVENORS’ RESPONSE TO PCSSD’S FACILITY PROPOSAL

      [A.] Introduction

      PCSSD’s proposal for four areas is an important opening. Four areas are

identified in which the need for remedies is agreed upon. This response is an

essential next step. It addresses content needed to ensure that the remedies are

complete and in accord with the Court’s elevated equality standards. Some other new

Mills High School facility shortcomings are not addressed by the district; they are

discussed here. Monitoring has revealed that neither Mr. Curtis Johnson, nor new

Mills High architects were involved in identifying the “criteria” [5736 at 7, 16] set

forth. [Exh. A; Springer Dec., paras. 1-3; 15] Their views on these elements and

other project parameters should be available for Court consideration prior to a

                                          1
      Case 4:82-cv-00866-DPM Document 5747 Filed 08/30/21 Page 2 of 22




ruling. This will help to ensure that the project descriptions and other content in an

initial Court ruling later yield the desired outcome: implementation across the board

satisfying the Court’s equality standards.

       One PCSSD embedded motion [5736 at 17] seeks, in the event of Court

approval of the Proposal, an immediate declaration of unitary status and termination

of Court supervision. The district’s identification of a three year construction

completion period [5736 at 16] is one of multiple reasons for refusing to depart from

the Court’s practice to date (requiring completion of an approved facility plan to

precede unitary status and supervision termination rulings). See [G.] below (full

discussion of this point).

       Regular reports on progress will be a necessary safeguard. Some status

hearings focusing on progress and with the opportunity for questions by counsel and

the Court would be helpful. This would add to the opportunity to learn of any

problems and to provide for corrective actions sooner rather than later. Intervenors

monitoring will continue. Facts learned by making inquires, reviewing plans and

other documents, and observing construction progress might well prompt a request

for a status hearing or relief.

       [B.] The Court’s Standards for Equality and Approach to Facility

Comparisons

       Multiple elements of the case history identify the Court’s equality standards


                                             2
      Case 4:82-cv-00866-DPM Document 5747 Filed 08/30/21 Page 3 of 22




and overall approach.

      On September 24, 2018, the Court made bench rulings concerning

Intervenors’ motion for facility relief. [5565; transcript] This followed the tours of

Maumelle High School, and the new Mills High and Robinson Middle facilities.

Aside from some athletic facilities, the Court found Maumelle to be “palatial” – “the

equivalent of a college – almost a college facility.” [At 15] While considering both

new Mills and new Robinson to be “excellent” [at 13], the Court also concluded: “ .

. . neither – as good as they are . . . is the equivalent of Maumelle. Yet Robinson is,

I think, closer to that standard than Mills is.” [At 15]

      The Court posited that if a group of 12 parents were to tour the two schools,

“that most, if not all, of the parents would say that the Robinson facility overall is

superior to the Mills facility.” [5565 at 16] Later, the Court stated: “Mills is - - has

this advantage of the auditorium, but the Robinson Middle School is just a

phenomenal facility.” [At 32] The Court recognized Intervenors’ ability to introduce

Sylvan Hills construction comparisons “in due course.” [24] The Court had alluded

to “look[ing] forward to touring the other facilities in a couple of months, to have

that bigger picture.” [At 14]

      The next day, September 25, 2018, the Court filed the JNPSD ruling, including

facility content. [Doc. 5445] The Court identified the new Jacksonville High School,

then “partly built, ” and the planned new middle school, as “state of the art


                                           3
      Case 4:82-cv-00866-DPM Document 5747 Filed 08/30/21 Page 4 of 22




facilities.” [At 4] One paragraph of the Court’s modification of JNPSD’s 2018

Master Plan reads: “All new elementary facilities will be equal to the new elementary

school that opened in August 2018.” [At 7] This referred to Bobby Lester Elementary

School.

      During her many years of monitoring and assisting class members, Mrs.

Springer, has observed and entered almost all schools in each Pulaski County school

district, many on multiple occasions. This included many facilities when newly

completed. [Springer Dec., para. 3]

      On October 12, 2020, His Honor, counsel, JNPSD administrators, Mrs.

Springer, the Court expert and others visited Bobby Lester Elementary. The

statements and reactions of the group members indicated that all considered it “state

of the art.” [Springer Dec. , para. 11; also para. 12 (tour of Jacksonville High)]

      The Court, counsel, Mrs. Springer and others had toured the three- part

Sylvan Hills project on August 4, 2020. The group first visited the three floors of the

completed classroom building. Visits to the auditorium and arena, where work

continued, followed. During a break, His Honor commented: it is an “amazing

facility; the district should be proud.” The group then visited the Indoor Practice

Facility, completed in 2019. This was a fourth state of the art facility, completed or

nearing completion.    Overall, Mrs. Springer concluded that the enhanced Sylvan

Hills complex was even more college campus-like than that at Maumelle High.


                                           4
      Case 4:82-cv-00866-DPM Document 5747 Filed 08/30/21 Page 5 of 22




[Springer Dec. , paras. 7-10]

      The PCSSD portion of the May 6, 2021 ruling discusses the new Mills, new

Robinson saga extensively. It begins with the 2011 situation: “We find no clear error

in the district court’s factual findings that PCSSD has devoted a disproportionate

share of its facilities spending to predominantly white areas. LRSD v. Arkansas, 664

F.3d at 753.” [5730 at 24-25]      It includes, after discussion of     much of the

implementation period: “[I]t was more of the same: unequal facilities based on race.”

[At 29] The Court observes: “The many fixes in the last two years are commendable.

They are not, however, a complete cure for the resulting inequity.” [5730 at 29]

      Other aspects of the recent facilities discussion are significant with regard to

securing the best possible, future equality outcomes. First. The Court describes its

equality standard in another manner. “Mills High School and Robinson Middle

School are both excellent facilities. But, if Mills High gets an A, Robinson Middle

gets an A++.” [At 29] Second. The Court praises Curtis Johnson three times. See

at 28 (“helpful and credible testimony at trial” regarding “upgrades at Mills High

School” “directed” by the Court in September 2018); at 29 (use of “apt word”

“superior” in Robinson Middle/Mills High comparison); at 30 (“The various Mills

fixes made under Curtis Johnson’s leadership show what good stewardship can

accomplish.”) Third. The Court wrote: “careful attention to details improves school

buildings and saves money.” [At 29]           One finds at pages 29-30 mention of


                                          5
      Case 4:82-cv-00866-DPM Document 5747 Filed 08/30/21 Page 6 of 22




approximately 15 “details” regarding the Maumelle High and new Mills and new

Robinson facilities. Earlier, one part of the Court’s September 24, 2018 bench ruling

included discussion of “details “ in a new Mills, new Robinson comparison. [5565

at 16-21] As shown above , the Court noted later remedial action regarding some of

these “details.”

      Regarding present issues, Intervenors emphasize three aspects of the May

2021 ruling. These are the continued reliance on an elevated global standard; the

recognition of the efforts and the credibility of Mr. Johnson; and one detail in

particular, namely, “[at new Robinson Middle] every teacher has a classroom, while

at Mills High five teachers are in rotation with other teachers for classroom space; .

. .” [5730 at 29-30]     Intervenors will show below that the classroom shortage

problem is even more serious at this time.

      [C.] The Four Areas Where the Parties Agree on the Need for a Remedy

      [1.] Ten Additional Classrooms at New Mills High

      On April 22, 2021, a PCSSD letter to Intervenors provided notice of its

intention to pursue a “Driven Extension at Mills University High School.” The

district explained: “. . . PCSSD plans to request architectural designs that utilize the

ROTC building site as a framework for the new facility. The Driven Extension is

intended to house a blended instructional program with a 21 st Century design for 6

to 8 additional classrooms.” [Ints.’ Exh. B hereto] The Court and others visited the


                                           6
        Case 4:82-cv-00866-DPM Document 5747 Filed 08/30/21 Page 7 of 22




ROTC site on August 4, 2020. See Springer Dec., para. 6.

        Mr. Porter’s response for Intervenors on May 5, 2021 stated [Ints.’ Exh. C at

1-2]:

        . . . . It is our preference that the Driven project be constructed as an
        attachment to the main facility for the following reasons:

        [a] Driven students would not have to leave one facility to go to another
        facility to take their electives;

        [b] Driven students would not have to leave one facility to go to another
        facility for student assemblies;

        [c] Driven students would not have to leave one facility to go to another
        facility for events or programs that take place in the auditorium; and

        [d] Driven students would not have to leave one facility to go to another
        facility to eat lunch in the cafeteria

        Mr. Porter noted that “there [would be] other benefits” of adherence to

Intervenors’ position. [Exh. C at 2] Intervenors now point out: Driven instructional

personnel, who might well teach other students, and school staff charged with

observing instruction, with a main building home base, would also avoid such

movement.

        Regarding Intervenors’ position, another point made in this letter is central.

        In that Mr. Johnson is the Executive Director of Operations for PCSSD, we

expect to have periodic updates from him relative to the progress of these matters.

We would also like to be kept abreast by Mr. Johnson relative to any proposed

amendments or changes to the projects. [Exh. C at 2]]
                                            7
      Case 4:82-cv-00866-DPM Document 5747 Filed 08/30/21 Page 8 of 22




      PCSSD’s Proposal notes its opening position and continues [5736 at 8]:

      However, the Intervenors expressed strong opinions that the classroom
      space should be attached to the main Mills building, as opposed to being
      a standalone building. In large part due to this feedback from the
      Intervenors, the Proposal changed along the way and now it is
      envisioned that the 10 classrooms will be attached to Mills. The
      thinking on the attached vs. detached question could possibly change
      when architects become involved. [emphasis added]

      Respectfully, “the thinking” should not change, given the reasoning advanced

by Intervenors, which the district has accepted. Intervenors’ “[keeping] abreast”

point comes into play should any such change be contemplated. In addition, Mr.

Johnson should have the role, described        in Section [A.], regarding the six

“specifications” regarding individual classrooms. [5736 at 8]

      Results of a monitoring visit to Mills High by Mrs. Springer on August 19,

2021 reemphasize the need for additional classrooms. The principal informed her

that 11 teachers are sharing classrooms. Mrs. Springer observed a Spanish class on

the cafeteria stage and a choir class on the auditorium stage, with the risers placed

there. The principal also informed her that the choir room is, for a second school

year, being used by a consumer science teacher. [Springer Dec. , para.16]

      The classroom addition matter is pivotal; it deals with academics. Intervenors’

2020 hearing exhibit 41 consists of alternative, early stage designs for additional

Mills High instructional space, requested by Mr. Johnson in 2019 and prepared by

the Mills High project architects . The exhibit includes a design for space attached
                                         8
      Case 4:82-cv-00866-DPM Document 5747 Filed 08/30/21 Page 9 of 22




to the main, new Mills High building. Given the importance of the classroom

component, Intervenors respectfully request that the Court’s initial ruling require

preparation of comparable material for additional classroom space attached to the

main building. Intervenors suggest that the Court identify the timing of this

submission, after hearing the district’s position, developed with Mr. Johnson’s

participation. The possibility of making changes early on will help avoid any

recurrence of the prior scenario.

      [2.] A High Quality Facility for the ROTC Program

      New Mills University High School serves grades 9 to 12, not grades 6 to 8

(new Robinson Middle and formerly old Robinson Middle                  School, now

repurposed). PCSSD’s 2020 hearing document production 19-0924 shows, for the

latter facility: one 1953 structure, five 1959 structures, one 1973 structure, and a

2009 gymnasium. PCSSD identifies a room at old Robinson Middle as a comparator

for its new Mills ROTC approach. [5736 at 9-11] Consideration of this concept in

the light of the Court’s equality standards and the district’s approaches at new

Robinson Middle and Sylvan Hills High establishes its inadequacy. See also

Springer Dec., para. 6 (tour of and description of old ROTC building).

      Intervenors’ position: a district seeking to identify a high quality model for a

program offered at only one of its high schools does not limit its search for the

model solely to its own boundaries.


                                          9
     Case 4:82-cv-00866-DPM Document 5747 Filed 08/30/21 Page 10 of 22




      On June 30, 2021, PCSSD provided Intervenors a letter updating its

movement toward a proposal. The letter is Proposal [5736] Exhibit 6. The letter

includes a one-line reference to the ROTC building and details regarding the arena.

The letter refers to a meeting with Intervenors on June 10, 2021. It also refers to

meeting “with other stakeholders and community members to gather multiple other

perspectives” on what to them “it means to ‘comply . . . and square up’ the Mills

High/Robinson Middle inequity. (Doc. 5730).”        [Exh. 6 at 1.] The meeting with

stakeholders and community members was on June 21, 2021. See 5736 at 2, para.

7.

      In monitoring , Mrs. Springer learned that the persons present on June 21

included Mr. Johnson and the PCSSD employee responsible for the district ROTC

program, as well as other district employees and citizens. The employee described

the Mills High ROTC program as award-winning and cited the ROTC space at

Jacksonville High School as a suitable model for a new PCSSD facility. The group’s

consensus was that the Jacksonville High School ROTC space was a proper model

for a new PCSSD ROTC facility. The group’s consensus was that a new Mills High

arena should be equal in quality to the new Sylvan Hills High arena.        [Springer

Dec., para. 13; see also para. 14 (description of second meeting held by PCSSD to

discuss new facilities at Mills High School; comments by district officers and

employees and Mrs. Springer’s identification of her personal facility priorities). ]


                                          10
     Case 4:82-cv-00866-DPM Document 5747 Filed 08/30/21 Page 11 of 22




      After the Bobby Lester visit on October 12, 2020, His Honor, counsel, Dr.

Duffie, Assistant Superintendents Bone and Hodges, and Jacksonville High School

Principal LeGail Biggs toured that school’s facilities: the classroom building, where

a huge media center was prominent; the auditorium, including a restaurant, one form

of training for interested students; the auto body and ROTC area; the arena; and the

indoor practice facility. Jacksonville High School is a state of the art facility.

[Springer Dec., para. 12]

      On June 10, 2021, an Intervenor’s email to PCSSD counsel provided: “Need

sufficient space and other accommodations for ROTC program to ensure

accreditation.” See Doc. 5736, Exh. 5. Mr. Porter’s letter to PCSSD counsel on July

30, 2021, includes this ROTC facility content: “the ROTC facility should be equal

in quality to the one at Jacksonville High School, not an ‘improve[ment] [to] the

[current] ROTC building.’” See 5736, Exh. 8.

        [3.] A Softball Field

      The Proposal includes a softball field. Six criteria are identified. The district

refers to a field at “Robinson.” [5736 at 11] Intervenors’ 2020 hearing Exhibit 31

is a “Schematic Estimate -- New High School for Wilbur D. Mills Campus” (5-6-

16). It includes: “Baseball, Softball & Practice Fields”) (third page). The softball

field was not constructed. Mr. Johnson has identified the Robinson field as a high

quality field. [Springer Dec., para. 17] Intervenors request that before initial Court


                                          11
      Case 4:82-cv-00866-DPM Document 5747 Filed 08/30/21 Page 12 of 22




action, his Honor hear his views on the six criteria and any other parameters he

suggests for inclusion at the outset to enhance the likelihood of a successful

conclusion.

       [4.] An Arena

       “The [PCSSD] Proposal includes a multi-purpose arena capable of hosting

state tournaments, as defined by the Arkansas Activities Association . . . .” [5736 at

12] A seating capacity of 2,200 is specified. Six criteria are set forth. [At 12]

       Much of the discussion in this section of the Proposal relates to the seating

capacity of the arena at Robinson Middle School. New Mills is a High School. The

district has completed a state of the art arena at Sylvan Hills High School with a

capacity of 2,200. [Springer Dec., paras. 7, 9 (state of the art facility with a capacity

sufficient to house a basketball tournament)] At this point, this edifice is the most

appropriate comparator for a new Mills arena. Meeting Sylvan Hills arena quality

will “square up [this element of] the Mills High School/Robinson Middle school

inequity.” [5730 at 30-31] Each school will have a state of the art arena suitable for

its grade level.

       The content of the stakeholder and community member meeting on June 21,

2021, supportive of this result, has been discussed. See also Springer Dec., paras.

13.-14.

       The Proposal also provides in its arena discussion: “To the extent that some


                                           12
     Case 4:82-cv-00866-DPM Document 5747 Filed 08/30/21 Page 13 of 22




of the above is already in place at Mills (i.e.: two public restrooms), brand new

construction is not necessarily required.” [At 12-13] Intervenors request that the

Court hear from Mr. Johnson regarding the meaning and import of this qualification.

Intervenors request that the Court also hear his views on the six arena criteria and

other parameters for designing this facility considered necessary, if any.

      [D.] The Three Areas which PCSSD Does Not Address

      [1.] Inadequate Seating in the Mills High Performing Arts Center

      The Court’s May 6, 2021 ruling found that new Mills High has a “magnificent

auditorium, which is a smaller version of the singularly impressive Maumelle High

School auditorium” and superior to the new Robinson Middle School “cafetorium.”

[5730 at 29] The Court found that “[o]verall capacity [of new Mills High] was

reduced from seven hundred and fifty students to seven hundred.” [At 27] A report

of “value engineering” consideration for new Mills High dated 1-6-17 shows

acceptance of this change: “Reduce Theatre Seating to 699.” [PCSSD documentary

production 19-08840]

      Intervenors’ early monitoring at new Mills High disclosed that there were

fewer than 699 seats in the Performing Arts Center (auditorium). Mrs. Springer

noticed when on the second visit to new Mills High with the Court and others that

additional seats had been added in the auditorium. She recently counted the seats;

they number 700. [Springer Dec. , para. 5] PCSSD’s Proposal states: “. . . the


                                         13
      Case 4:82-cv-00866-DPM Document 5747 Filed 08/30/21 Page 14 of 22




addition of 10 classrooms to Mills . . . would increase its capacity from 700 to at

least 800 students.” [5736 at 8] See also Intervenors’ 2020 hearing exhibit 37 at 4

(PCSSD October 2016 notice letter states regarding new Mills High: “The new high

school will have classroom space for up to 750 students; the interior common areas

are designed for 1000 students.”)

      The capacity of the arena presents a serious problem requiring attention.

      [2.] The Water Fountain Issue at New Mills High School [and Lockers]

      Monitoring by Mrs. Springer in March 2019 revealed that in both the 200 and

300 halls (both floors) in new Mills High School water fountains were present on

the west side, but not the east side of the building. At the school board meeting on

July 13, 2021, during a report by Mr. Johnson to the board, Mrs. Springer learned

that Mr. Johnson was overseeing a water fountain replacement project in district

schools. When later contacted by Mrs. Springer and informed of the Mills High

issue, Mr. Johnson expressed willingness to address the problem, noting that if

there were existing water lines in the area, the problem could be resolved.[Springer

Dec., para. 4]

      The district’s Proposal does not address this issue. Mrs. Springer mentioned

the matter during the July 12, 2021 meeting convened by the district. [Springer Dec.

, para. 14]

      During her March 2019 monitoring at new Mills High School, Mrs. Springer


                                         14
     Case 4:82-cv-00866-DPM Document 5747 Filed 08/30/21 Page 15 of 22




also observed that student lockers were only located on the west side of the building

as well. “[Springer Dec., para. 4] Documentation regarding value engineering on

“1-11-2017” is pertinent regarding this point. PCSSD documentary production

19-06936 includes this content: “122 Reduce Student Locker Count to 700 . . .

accepted . . . ” The district’s “addition of 10 classrooms” discussion refers to

“increas[ing] [Mills High] capacity from 700 to at least 800 students.” [5736 at 8]

Intervenors have not identified the locker issue recently. Any PCSSD reply can

address it; and Intervenors have raised the need for a hearing before the Court

provides initial approval of a facility remedial approach.

      [3.] Location of the Office for the Registrar Serving Mills High School

      During the course of her monitoring at new Mills High, Mrs. Springer has

learned that the school’s “registrar” is located at Mills Middle School. This is

unsatisfactory. The State requires that each district school enter its enrollment data

into the state triad system on a regular basis. Accuracy is necessary to insure proper

funding for the school based on enrollment. A school registrar fulfills the data entry

function. Intervenors’ monitoring has revealed that the registrar’s being located at

Mills Middle has led to some unfamiliarity by the registrar with Mills High students’

grade levels and courses, inaccurate reporting to the state school computer system

regarding student enrollment, and assignment of students to classes not in

accordance with school standards. [Springer Dec., para. 18]


                                         15
     Case 4:82-cv-00866-DPM Document 5747 Filed 08/30/21 Page 16 of 22




      The Court’s found that multiple forms of downsizing of the new Mills High

facility resulted from racial discrimination. [5730 at 27, 29] Intervenors’ position is

that the apparent absence of space for a registrar at new Mills High is also a

consequence of the “downsizing.”

       Intervenors raised this issue in a June 10, 2021 meeting with PCSSD counsel

( 5736, Exh. 3) and during the meeting convened by PCSSD on July 12, 2021, which

Mrs. Springer attended. [Springer Dec., para. 14]

      [E.] PCSSD’s Discussion of Funding [5736 at 13-15]

      PCSSD writes:

      Although there are no final budgets, drawings, or other architect
      documents to attach at this early stage, PCSSD estimates that the total
      cost of the proposal would be approximately $19 million. PCSSD
      believes that spending to ‘[f]inish the job at Mills’ will not ‘hobble’
      PCSSD’s many needs including the ‘other pressing facility needs.’
      Doc. 5730, p. 31.

Intervenors respectfully request that an Order obligate PCSSD to promptly notify

Intervenors and the Court of funding events, both positive and problematical.

Intervenors’ monitoring will also include this matter.

      [F. ] The BELATED Request to Modify the “Equal” Standard [5736 at 6-7]

      PCSSD “requests that under Rule 60 the Court modify the word ‘equal’ in

Plan 2000 to become ‘equal to the extent practicable.’ ” [5736 at 6 ] The request

lacks merit.

      Judge Wright gave final approval to Plan 2000, including the “equal”
                                          16
        Case 4:82-cv-00866-DPM Document 5747 Filed 08/30/21 Page 17 of 22




requirement in Section H.(1), on March 20, 2000. [Doc. 3347] In her earlier Order

on February 22, 2000, Her Honor found that “the proposed plan arises from the joint

efforts of Joshua and PCSSD” and that “PCSSD and Joshua agree that the District’s

current desegregation plan should be replaced with a more effective plan. Plan 2000.

“ [Doc. 3337 at 4]. On November 17, 2019, PCSSD had moved for an order

establishing Plan 2000 as the remedy for the district. [Docs. 3309, 3310] The

current PCSSD motion is made 21 years and 4 months after final approval of Plan

2000. Is it time for this change? No.

        The case history demonstrates that replowing this ground is unnecessary. The

Court has been able to apply the H.(1) standard multiple times regarding each

district. The Court has employed summary or overview terms and identified

particular disparities. Dr. Warren, a district staff member assisting her, school

directors, the Court expert, and Mr. Johnson were, like the Court, able to discern

disparities in the facilities available at new Mills High for athletics and physical

education, compared to Robinson Middle School. The latter point is established by

testimony in the August 2020 hearing and a Court expert report. See 5343 (11-9-17)

(Report attached).

        [G.]PCSSD’s Rule 60 Unitary Status, End of Supervision Approach Lacks

Merit

        PCSSD focuses on “the criteria” in its “Proposal.” [5736 at 7, 16] It asserts


                                          17
     Case 4:82-cv-00866-DPM Document 5747 Filed 08/30/21 Page 18 of 22




that compliance with them “will conclusively cure the facilities component of the

existing Mills-Robinson Inequity.” [At 16] It then offers, at page 17, a series of

propositions. “By committing itself to the projects set out in the Proposal, according

to the specifications above, PCSSD should be considered completely unitary.” If the

proposal were approved by the Court, PCSSD would move forward with it in good

faith. “[O]ngoing federal court supervision [would] not [be] needed in order

complete the Proposal.” The Court could consider “[the] submission” of the

Proposal “as PCSSD renewing the denied portion of the Motion for Unitary Status,

Doc. 5621.”     “PCSSD believes” based upon “submitting the Proposal” “it[is]

appropriate to enter a complete and final declaration of unitary status, which would

include the finding that PCSSD is unitary in facilities.” [[5736 at 17. ]

      This startling approach fails for many reasons.

      This response shows that the four proposals offered are not fully adequate;

and that other needs are not addressed. Bad faith is present. The district has

minimized the role of Curtis Johnson, whose efforts the Court applauded in the May

6th decision. [Springer Dec., para. 15] The district has noted that elements of its

approach are subject to change and identified an extended implementation period.

[5736 at 8, 14-15, 16 (E.g.:     “. . . PCSSD estimates that the proposal will take

approximately 36 months to complete.” It then notes various contingencies and

writes: “At this point, no one can guarantee exactly when the Proposal will be


                                          18
      Case 4:82-cv-00866-DPM Document 5747 Filed 08/30/21 Page 19 of 22




entirely completed assuming the Court approves it.”)] [At 16]

      Regarding each of the four projects, PCSSD has argued that a “cure” will

occur when it completes the project as described. [5736 at 8, 11, 13] This provides

a point to pivot to the Court’s approach in this case.

      In the September 25, 2018 JNPSD facility ruling, the Court approved the

district’s Master Plan as modified. [Doc. 5445 at 2,8] The Court did not then rule

that JNPSD was unitary in facilities and terminate its oversight. Rather, its response

was two-fold. The Court wrote [at 2 ]: “[JNPSD] is not unitary in facilities, but the

District will be if it complies with the current master plan, as modified by this

Order.” It reiterated [at 8 ]: “If JNPSD implements and completes its 2018 master

facilities plan, as modified, it will be unitary in facilities in approximately 2026.”

See also 5730 at 1, 67 (5-6-21) (“With the exception of completing its 2018 master

facilities plan as modified, JNPSD is unitary.”) Next, the Court imposed a reporting

requirement, Doc 5445 at 7: “By July 1st each year starting in 2019, JNPSD must

file a facilities report to the Court.” See also 5730 at 67 (“[JNPSD] remains obligated

to file its annual reports every July.”)

      The last paragraph of Part [A.] suggests an approach for case handling

following    the Court’s initial approval of a proposal. Intervenors submit that it

accounts for the past problematical experiences and the multiple components of the

remedy. Given the many components, Intervenors request that PCSSD be required


                                           19
     Case 4:82-cv-00866-DPM Document 5747 Filed 08/30/21 Page 20 of 22




to report progress more often than annually. Given the imperative of avoiding a

repeat scenario, Intervenors request that reporting on progress and any problems,

regarding all projects, be required every 30 days.

                                       Conclusion

      The Court has focused on both identification of a lawful facility plan and

completion of its implementation. Intervenors have sought to contribute to the

achievement of each endeavor. The communities served by Mills High School

deserve facilities of the same elevated quality as those constructed at new Robinson

Middle and Sylvan Hills High School. In the next phase of the case, every effort

must be made to complete projects “state of the art” in quality.


                                       Respectfully submitted,

                                       Austin Porter Jr., No. 86145
                                       PORTER LAW FIRM
                                       323 Center Street, Suite 1035
                                       Little Rock, Arkansas 72201
                                       Telephone: 501-244-8200
                                       Facsimile: 501-372-5567
                                       Email: aporte5640@aol.com

                                       Robert Pressman
                                       22 Locust Avenue
                                       Lexington, MA 02421
                                       Telephone: 781-862-1955
                                       Email: pressmanrp@gmail.com



                                         20
     Case 4:82-cv-00866-DPM Document 5747 Filed 08/30/21 Page 21 of 22




                                       Joyce Raynor Carr
                                       JOHN W. WALKER, P.A.
                                       1723 S. Broadway
                                       Little Rock, Arkansas 72206
                                       Telephone: 501-374-3758
                                       Facsimile: 501-374-4187

                                       jraynorcarr@gmail.com

                                       Shawn G. Childs
                                       Lawrence A. Walker
                                       WALKER & CHILDS, PLLC
                                       1815 S. State Street
                                       P. O. Box 3462
                                       Little Rock, Arkansas 72206
                                       Telephone: 501-287-8680
                                       Facsimile: 501-222-8872

                                       schilds@walkerandchilds.com
                                       lwalker@walkerandchilds.com


                                       ATTORNEYS FOR INTERVENORS


                         CERTIFICATE OF SERVICE
      I, Austin Porter Jr., do hereby certify that a copy of the foregoing pleading
was electronically filed with the Clerk of the United States District Court for the
Eastern District of Arkansas, on this 30th day of August 2021, by using the CM/ECF
system, which is designed to send notification of such filing to the following person:
M. Samuel Jones III.                          Scott P. Richardson
Devin R. Bates                                McDaniel, Richardson & Calhoun
MITCHELL, WILLIAMS, SELIG,                    1020 West 4th Street, Suite 410
GATES & WOODYARD, PLLC                        Little Rock, Arkansas 72201
425 West Capitol Avenue, Suite 1800
Little Rock, Arkansas 72201                   scott@mrcfirm.com

                                         21
     Case 4:82-cv-00866-DPM Document 5747 Filed 08/30/21 Page 22 of 22




sjones@mwlaw.com
dbates@mwlaw.com

Jay Bequette
Bequette, Billingsley & Kees, P.A.
Attorneys at Law
425 West Capitol Avenue, Suite 3200
Little Rock, Arkansas 72201-3469

jbequette@bbpalaw.com

                                           Austin Porter Jr.




                                      22
